Citation Nr: 1038404	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating greater than 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to March 1946 
and from September 1946 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 Regional Office (RO) rating decision 
in Muskogee, Oklahoma, which granted a compensable rating of 10 
percent for the Veteran's service-connected hearing loss, 
effective February 27, 2008, the receipt date for the claim for 
increase, and continued the Veteran's 50 percent rating for PTSD.

The Board notes that in the Veteran's May 2009 substantive appeal 
he requested a hearing before the Board.  In a June 2009 letter, 
the RO notified the Veteran that due to the volume of requests 
for Board hearings that there would be an extended delay in any 
Board hearing scheduled for the Veteran at the RO.  The RO 
provided the Veteran the option of waiting for a local Board 
hearing at the RO or, in the alternative, having a 
videoconference Board hearing, a hearing before the Board in 
Washington D.C., a local hearing before an RO hearing officer, or 
waiving his right to a Board hearing altogether.  In a response 
dated and received in July 2009, the Veteran requested a hearing 
before an RO hearing officer in lieu of a Board hearing.  The 
Veteran had this hearing in August 2009.  A transcript of that 
proceeding has been associated with the claims file.

Finally, the Board notes that the Veteran claims that his 
service-connected disabilities, to include his hearing loss and 
PTSD, demonstrate that he is unemployable, thus raising a claim 
for a total disability evaluation based on individual 
unemployability (TDIU).  However, the Board notes the TDIU claim 
was separately adjudicated in multiple rating decisions, most 
recently in June 2008 wherein the RO denied entitlement to TDIU, 
and the claims file does not indicate the Veteran has since 
expressed a desire to appeal this claim as required pursuant to 
38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a 
footnote that claims for increased evaluations and TDIU claims 
may be separately adjudicated).

 This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as 
depression, anxiety, nightmares, intrusive thoughts, increased 
arousal, concentration problems, avoidance behavior, occasional 
suicidal ideation, and outbursts of anger and irritability, but 
without homicidal ideation, near continuous panic or depression 
affecting the ability to function, spatial disorientation, or 
neglect for personal appearance or hygiene, all resulting in 
moderate social and occupational impairment.

2.  Audiometric examinations correspond to a level IV hearing 
loss for the right ear and, at most, a level III hearing loss for 
the left ear.

3.  The Veteran's PTSD and hearing loss disabilities do not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a disability rating greater than 10 percent 
for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.85, DC 6100, 4.86 (2010).

3.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in March 2008 and February 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The letters explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2010).

The RO provided the Veteran with examinations for his PTSD in 
April 2008, May 2009, and September 2009.  The Veteran also was 
afforded VA examinations for his hearing loss in April 2008 and 
September 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
hearing loss or PTSD since he was last examined.  The Veteran has 
not reported receiving any recent treatment specifically for 
these conditions other than the receipt of bilateral hearing 
aids, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  While the Veteran claimed during his August 2009 RO 
hearing that his hearing had worsened since his last VA 
examination, the subsequent September 2009 VA examination 
continued to show hearing loss at no more than the 10 percent 
compensable level.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The September 2009 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no rule 
as to how current an examination must be, and the Board concludes 
the examinations in this case are adequate upon which to base a 
decision in that they were performed by a neutral, skilled 
provider who accurately recited the Veteran's history and the 
examiners' resulting reports provide the data required to 
appropriately rate the Veteran's hearing loss and PTSD.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the Court, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  Unfortunately, the April 2008 
and September 2009 Veteran examination reports do not describe 
the functional effects caused by the Veteran's hearing loss 
disability.  However, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted, that "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra-schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id. 
 
In this regard, the Board notes that other evidence of record, to 
include the Veteran's August 2009 RO hearing testimony, reflects 
that the Veteran averred difficulty hearing his wife, son, and 
daughter and that his wife complained that the television was too 
loud.  Therefore, while the VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).  Therefore, the Board finds a remand for a VA 
examination to further document the functional effects of the 
Veteran's hearing problems would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the Veteran are to be avoided).  
Consequently, the Veteran's claims are ripe for appellate 
disposition.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to the 
criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2010).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based upon all the evidence of record 
that bears on occupational and social impairment, rather than 
solely upon the examiner's assessment of the level of disability 
at the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (2010).    

As discussed above, a June 2008 rating decision continued the 
Veteran's service connected PTSD disability rating of 50 percent.  
The Veteran claims the rating does not accurately depict the 
severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
. . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2010). 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is 
often used by treating examiners to reflect the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996).  A GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job). See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].  Scores 
ranging from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the level 
of the Veteran's disability in his favor.  However, for reasons 
explained below, the Board concludes that the greater weight of 
probative evidence, including both the objective medical evidence 
and the Veteran's own reports regarding his symptomatology, do 
not support a rating higher than 50 percent for PTSD.  See 38 
C.F.R. § 4.7.

In this regard, the Veteran was afforded a QTC examination in 
April 2008.  The Veteran reported that he had had good 
relationships with his mother and father.  In addition, he stated 
that he had a good relationship with his siblings, his wife, his 
son, and his daughter.  His first wife of 33 years died of cancer 
and he had been married to his second wife for 30 years.  The 
Veteran denied receiving any current treatment for his PTSD, 
including therapy, hospitalization, or emergency room treatment 
in the past year.  The Veteran denied any major social function 
changes since the onset of his PTSD symptoms.  On examination, 
the Veteran had normal orientation and appropriate appearance, 
hygiene, behavior, mood, speech, concentration, and affect.  
Communication was impaired due to hearing problems.  There was no 
evidence or claims of panic attacks, delusion, hallucination, 
suicidal or homicidal ideation, or obsessional rituals.  The 
Veteran stated that memories of World War II continued to haunt 
him, via recollections and dreams.  The Veteran exhibited 
avoidance of stimuli that included an inability to recall an 
aspect of the in-service trauma.  These problems caused distress 
or impairment in social, occupational, or other areas of 
functioning.  The Veteran reported that he voluntarily retired in 
1999 after working for 50 years and now worked on a voluntary 
basis.  The examiner noted that the Veteran had had a full life 
with long term employment and a stable family life, without much 
psychiatric treatment.  Thus, the examiner concluded that the 
impact of the Veteran's PTSD on his social life had been minimal 
to none.  The Veteran had some periodic problems with activities 
of daily living due to his arthritis, but not due to any 
psychiatric problems.  The examiner noted that the Veteran was 
able to establish and maintain effective work, school, and social 
relationships and that he maintains effective family role 
functioning.  The Veteran had no difficulty with recreation or 
leisure pursuits.  The examiner diagnosed PTSD and assigned a GAF 
score of 75 to 80.  

The Veteran was afforded another examination in May 2009.  The 
Veteran reported that he was retired and that he had had good 
relationships with his mother and father.  In addition, he stated 
that he had a good relationship with his siblings.  He reported a 
fantastic relationship with his wife and a wonderful relationship 
with his children and grandchildren.  The Veteran denied 
receiving any current treatment for his PTSD.  including therapy, 
hospitalization, or emergency room treatment in the past year.  
The Veteran reported a major change in his daily activities in 
that his family told him he was no longer able to drive.  The 
Veteran denied any major social function changes since the onset 
of his PTSD symptoms.  On examination, the Veteran had normal 
orientation and appropriate appearance, hygiene, behavior, mood, 
speech, concentration, and affect.  There was no evidence or 
claims of panic attacks, delusion, hallucination, suicidal or 
homicidal ideation, or obsessional rituals.  The examiner noted 
that the Veteran was able to establish and maintain effective 
work, school, and social relationships and that he maintains 
effective family role functioning.  The Veteran had difficulty 
with recreation or leisure pursuits and certain activities due to 
problems with mobility unrelated to psychiatric symptoms.  The 
examiner recommended outpatient treatment and antidepressant 
therapy, and such advice was conveyed to the Veteran.  The 
examiner diagnosed PTSD and assigned a GAF score of 58.

Based on the Veteran's statements during the August 2009 RO 
hearing, he was afforded another VA examination.  At the time of 
the September 2009 examination, the examiner noted review of the 
claims file and the Veteran reported recurring nightmares once 
per month and intrusive thoughts and memories.  The Veteran noted 
treatment with Paxil over the previous month to month and a half 
and that the medication had helped the Veteran be less irritable.  
The Veteran reported a good relationship with his wife, kids, and 
grandchildren, but that he was told repeatedly that he was grumpy 
and mean to people.  The examiner stated that the level of the 
Veteran's social functioning had not changed since the last 
examination.  The Veteran was noted to be retired and that he 
could maintain basic activities of daily living.  The Veteran 
reported spending a large amount of time volunteering to keep 
himself busy.  The examiner found that the Veteran's occupational 
functioning had not changed since the last examination.  On 
examination, the Veteran appeared mildly depressed and anxious, 
with no evidence of a thought disorder, hallucinations, or 
delusions.  The Veteran reported sleeping only 4 to 6 hours per 
night, but attributed that to frequent urination and pain.  The 
Veteran reported occasional suicidal thoughts, but without intent 
or plan.  The Veteran denied homicidal ideation or intent.  There 
was no impairment of thought process or communication.  The 
examiner continued the diagnosis of PTSD and assigned a GAF score 
of 58.  The examiner noted that the clinically significant 
symptoms were restricted affect, feelings of withdrawal, 
increased arousal, irritability, and difficulty concentrating.  
The examiner found that the symptomatology caused moderate 
impairment in social and occupational functioning.

The Board concludes that the symptoms and manifestations of his 
PTSD as shown during the VA examination and during the course of 
outpatient treatment do not demonstrate a degree of disability 
that warrants assignment of a rating greater than 50 percent.  
See 38 C.F.R. § 4.7.  Furthermore, the symptoms and 
manifestations shown throughout the Veteran's treatment are 
consistent throughout the pendency of this appeal.  For this 
reason, staged ratings are not applicable.  See Hart, 21 Vet. 
App. at 505.  

The Veteran's GAF scores and description of symptoms have been 
relatively consistent and more nearly fit the "mild to 
moderate" impairment level, to include manifestations such as 
sleep disturbance, depression, and exaggerated startle response.   
 
Most significantly, a rating greater than 50 percent is not 
appropriate for any period of time under review because the 
Veteran does not have severe or total social and occupational 
impairment.  With respect to the Veteran's occupational 
impairment, the Board observes the Veteran retired from his job 
in 1999.  The Veteran reported retiring voluntarily after 50 
years of work.  The April 2008 and May 2009 examiners stated that 
the Veteran was able to establish and maintain effective work 
relationships and the September 2009 examiner noted no change in 
the Veteran's ability to form such relationships.  During an 
August 2006 examination, the Veteran reported having had a good 
relationship with his various supervisors and co-workers.  Since 
retiring the Veteran has attempted to fill the void of working by 
staying busy with various volunteer activities.  Significantly, 
the September 2009 examiner noted that the Veteran had a 
continued moderate level of impairment in occupational 
functioning.  Given the Veteran's occupational history as well as 
recent clinical findings regarding his employability, the Board 
concludes that the preponderance of the evidence is against 
finding that his PTSD is manifested by severe or total 
occupational impairment.

As to the Veteran's social impairment, the Board observes that 
the Veteran has reported having a good, fantastic, and wonderful 
relationship with his wife, children, and grandchildren.  
Multiple examiners have found that the Veteran was able to 
establish and maintain effective social relationships.  While the 
Veteran reports repeated references by his family members to his 
being mean, some measure of this assessment appears to stem from 
the Veteran's difficulty hearing.  Indeed, during the August 2009 
RO hearing the Veteran reported that he spoke loudly because he 
had difficulty hearing, but that it was interpreted wrongly as 
anger.  Moreover, the Board notes that the September 2009 
examiner noted that the Veteran had been taking Paxil for just 
over a month and that the Veteran's family reported improved 
irritability.  In addition, the Veteran denied problems getting 
along with friends and acquaintances and no problems with small 
groups of people.  While the Veteran preferred not to be around 
large numbers of people, the Veteran noted interacting with 
people during his work with Meals on Wheels, calling bingo, 
attending church every Sunday, taking a class with 20 other 
attendees, work with Eagle Scouts, and past work as a member of 
the school board, city commission, Masonic Lodge, and other 
religious and social groups.  Given the foregoing relationships 
with his family, as well as fellow volunteers, classmates, and 
parishioners, the Board concludes that the medical findings and 
the Veteran's own statements clearly evidence that his PTSD does 
not result in severe or total social impairment.

The Board also considered the notation in the September 2009 VA 
examination report that the Veteran had impaired social and 
occupational functioning.  However, the examiner described these 
impairments as moderate, which is consistent with the disability 
picture described above.  Although he does have deficiencies in 
these areas, the greater weight of evidence demonstrates that he 
does not meet the requirements for an evaluation greater than the 
current 50 percent schedular rating.  More specifically, while 
the Board acknowledges that the Veteran has at times manifested 
some of the criteria for a higher rating, see Mauerhan, supra, 
the Board concludes her overall level of disability does not 
exceed his current 50 percent rating.  For example, the Board 
acknowledges that during the September 2009 examination the 
Veteran reported occasional suicidal ideation without the plans 
or intent.  Such manifestation is among the criteria for a 70 
percent rating.  Significantly, however, the Board notes that 
during the August 2009 RO hearing the Veteran specifically denied 
suicidal ideation, as he did during the April 2008 and May 2009 
examinations.  The Veteran's overall manifestations and level of 
impairment repeatedly noted in the record are otherwise 
commensurate with the degree of social and industrial impairment 
required for the assignment of the current 50 percent disability 
evaluation.  The Veteran's speech is not illogical, obscure or 
irrelevant.  He is not in a near-continuous state of panic or 
disorientation.  He does not experience hallucinations.  Although 
he exhibits some impairment in concentration, his thought process 
and communication is overall logical and coherent.  He does not 
exhibit inappropriate behavior.  His personal hygiene is 
appropriate.  There is no objective evidence of disorientation.  
He does have some occupational and social impairment, but he has 
a good relationship with his family and a cordial relationship 
with fellow volunteers, classmates, and parishioners.  

The Board notes the argument of the Veteran and his 
representative that the April 2008, May 2009, and September 2009 
examinations were inadequate.  The Veteran claims the April 2008 
examiner showed bias against the Veteran by noting that the 
Veteran had driven 50 miles by himself to the examination.  The 
Board finds such notation clinically significant in this case as 
it relates to the Veteran's degree of occupational impairment, in 
that driving is involved in the Veteran's reported volunteer 
activities with Meals on Wheels and teaching driving safety.  
Even if such notation is not clinically significant, the Board 
does not consider such an innocuous comment alone to constitute 
evidence of bias, nor does the Board find any other overt or 
implied evidence of bias in the April 2008 examination report or 
further evidence of such raised by the Veteran.  

The Veteran and his representative object to the May 2009 
examination report on the basis that the examiner asked his son 
into the room for the Veteran to relate a story involving General 
Patton, as evidence that the examiner was not taking the 
examination sufficiently seriously.  Furthermore, the Veteran's 
representative objects that on more than one occasion the 
examination report discusses limitation of mobility rather than 
limitation due to psychiatric issues.  In that regard, the Board 
recognizes that the examiner's actions during the examination may 
have been somewhat imprudent, but that does not affect the 
validity of the examination.  The Veteran has not disputed the 
overall findings of the report, such as symptomatology not 
considered or complaints ignored.  With respect to the objection 
to the examiner's reference to physical limitations, the Board 
finds such references an effort by the examiner to document that 
certain limitations of function were unrelated to the Veteran's 
PTSD symptomatology.

Finally, with respect to the September 2009 examination, the 
Veteran's representative argues that the examiner "contradicts 
herself by indicating the impairment has 'clinically significant 
distress in social and occupational impairment.'  She then states 
in the very next line, the level of impairment is only 
moderate."  The Board finds that the clear intent of the term 
"significant" as used by the September 2009 examiner was not to 
impart a meaning of degree or size (as, for example "a 
significant degree of pain"), as suggested by the Veteran's 
representative.  Rather, the term was used in the context of or 
pertaining to observations that are unlikely to occur by chance 
and that therefore indicate a systematic cause (as, for example, 
"a statistically significant correlation between diet and 
obesity").  As such, there is no contradiction between the use 
of the term "clinically significant" and the Veteran's later 
delineation of the Veteran's level of social and occupational 
impairment as "moderate."   
 
In summary, the Board has considered the Veteran's claim and the 
medical evidence, but concludes the preponderance of the evidence 
is against granting a higher rating for PTSD, and thus, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); 
38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

Hearing Loss

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of disability 
for service-connected bilateral hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  Id.  Where there is an exceptional pattern of 
hearing impairment, a rating based on pure tone thresholds alone 
may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

The Veteran underwent audiology examinations in April 2008 and 
September 2009.  
The results of the April 2008 QTC audiological test are as 
follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
85
LEFT
30
30
40
40
45

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 76 percent for the right ear and 82 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 59 for the right ear and 39 for the left.  Using 
Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric 
designation of IV for the right ear and III for the left ear.  
Such a degree of hearing loss warrants a 10 percent evaluation 
under Table VII.  The Board notes that it also considered the 
alternative rating scheme for exceptional patterns of hearing 
impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 
(a) & (b).

Based on the Veteran's representation during the August 2009 RO 
hearing that his hearing had worsened since the last examination, 
the Veteran was afforded another audiology examination.  The 
results of the September 2009 VA audiological test are as 
follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
65
90
LEFT
20
25
25
45
35

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 80 percent for the right ear and 92 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 61 for the right ear and 33 for the left.  Using 
Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric 
designation of IV for the right ear and I for the left ear.  Such 
a degree of hearing loss warrants only a noncompensable 
evaluation under Table VII.  The Board notes that it also 
considered the alternative rating scheme for exceptional patterns 
of hearing impairment and found it inapplicable here.  See 
38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the 
Veteran.  As was indicated above, rating a hearing loss 
disability involves the mechanical application of rating criteria 
to the results of specified audiometric studies.  Here, there is 
no evidence of a change in the Veteran's hearing since the 
September 2009 examination and, therefore, nothing to suggest 
that an additional VA examination would be beneficial.  The 
probative medical evidence does not show the Veteran's hearing 
loss has ever reached a compensable level greater than 10 
percent.  Indeed, the most recent VA examination corresponded to 
hearing acuity consistent with a noncompensable rating.  Staged 
ratings, therefore, are inapplicable here.  See Hart, 21 Vet. 
App. at 505.  Considering the results of the VA examination, 
entitlement to rating greater than 10 percent is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
hearing loss or PTSD is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss and PTSD disabilities with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show the Veteran has been hospitalized since 
service for his hearing loss or PTSD.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disabilities.  To the extent he has indicated some 
problems, the 50 percent rating currently assigned is indicative 
of some degree of industrial incapacity.  As noted, multiple VA 
examiners have found that the Veteran's PTSD results in a 
moderate level of impairment in his level of occupational 
functioning.  As noted above, such problems are already 
contemplated in his current schedular rating for PTSD.  Moreover, 
the Board notes that there is no indication that the Veteran's 
original retirement was precipitated by hearing problems or 
allegation that such hearing problems currently prevent further 
employment.  While the Board sympathizes with the Veteran's 
hearing problems described with respect to his family members and 
the television, difficulty hearing others is the sort of problem 
ordinarily associated with a hearing loss disability and already 
anticipated by the rating schedule.      

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.




ORDER

Entitlement to an increased rating greater than 50 percent for 
PTSD is denied.

Entitlement to an increased rating greater than 10 percent for 
bilateral hearing loss is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


